Case 1:20-cv-01265-UNA Document 1-7 Filed 09/21/20 Page 1 of 57 PageID #: 108




                               EXHIBIT G
                 Case 1:20-cv-01265-UNA Document  1-7 No.
                                           U.S. Patent Filed 09/21/20 Page 2 of 57 PageID #: 109
                                                          7,895,305


       Claim 1

A Web-based               HPE systems, for example, Aruba Mobility Controllers running ArubaOS (including the Aruba 7000
management engine for     Series and 7200 Series controllers) and/or the controller in conjunction with Aruba access points,
a network entity,         provide a Web-based management engine for a network entity (e.g., the Aruba Mobility
comprising:               Controllers and/or an Aruba access point). As shown below, the Aruba 7000 Mobility Controller’s
                          features are detailed in the ArubaOS datasheet.




                         Source: Aruba 7000 Data Sheet, p. 1.

                                                                                                                               1
                 Case 1:20-cv-01265-UNA Document  1-7 No.
                                           U.S. Patent Filed 09/21/20 Page 3 of 57 PageID #: 110
                                                          7,895,305


       Claim 1

A Web-based               Similar to the Aruba 7000 Series Mobility Controllers discussed in the previous slide, the Aruba
management engine for     7200 Mobility Controllers’ features are detailed in the ArubaOS datasheet, as shown below.
a network entity,
comprising:




                         Source: Aruba 7200 Data Sheet, pp. 1-2.

                                                                                                                             2
                 Case 1:20-cv-01265-UNA Document  1-7 No.
                                           U.S. Patent Filed 09/21/20 Page 4 of 57 PageID #: 111
                                                          7,895,305


       Claim 1

A Web-based               The systems utilize a Web-based management interface (the “WebUI”) to manage network entities
management engine for     (e.g., Aruba controllers and/or Aruba controller-managed access points).
a network entity,
comprising:




                         Source: ArubaOS User Guide, p. 28.

                                                                                                                      3
                 Case 1:20-cv-01265-UNA Document  1-7 No.
                                           U.S. Patent Filed 09/21/20 Page 5 of 57 PageID #: 112
                                                          7,895,305


       Claim 1

A Web-based               The Aruba Controller utilizes a Web-based management interface (the “WebUI”) to manage the
management engine for     Aruba Controller and its managed access points, using the stand-alone controller topology or
a network entity,         Aruba Mobility Master.
comprising:




                         Source: ArubaOS Getting Started Guide, p. 7.

                                                                                                                         4
                 Case 1:20-cv-01265-UNA Document  1-7 No.
                                           U.S. Patent Filed 09/21/20 Page 6 of 57 PageID #: 113
                                                          7,895,305


       Claim 1

A Web-based               The controllers act as managed devices.
management engine for
a network entity,
comprising:




                         Source: ArubaOS User Guide, p. 34.

                                                                                                   5
                 Case 1:20-cv-01265-UNA Document  1-7 No.
                                           U.S. Patent Filed 09/21/20 Page 7 of 57 PageID #: 114
                                                          7,895,305


       Claim 1

A Web-based               Network entities that are configured to be managed by the Aruba controllers include the following
management engine for     examples:
a network entity,
comprising:                   Access Points   Source
                              500H SERIES     https://www.arubanetworks.com/assets/ds/DS_AP500HSeries.pdf
                              303H SERIES     https://www.arubanetworks.com/assets/ds/DS_AP303H.pdf
                              203H SERIES     https://www.arubanetworks.com/assets/ds/DS_AP203H.pdf
                              203R SERIES     https://www.arubanetworks.com/assets/ds/DS_AP203R.pdf
                              550 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP550Series.pdf
                              530 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP530Series.pdf
                              510 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP510Series.pdf
                              500 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP500Series.pdf
                              340 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP340Series.pdf
                              330 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP330Series.pdf
                              320 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP320Series.pdf
                              310 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP310Series.pdf
                              300 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP300Series.pdf
                              303 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP303Series.pdf
                              570 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP570Series.pdf
                              570EX SERIES    https://www.arubanetworks.com/assets/ds/DS_AP570EXSeries.pdf
                              518 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP518Series.pdf
                              387 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP387.pdf
                              370 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP370Series.pdf
                              370EX SERIES    https://www.arubanetworks.com/assets/ds/DS_AP370EXSeries.pdf
                              318 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP318Series.pdf
                              360 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP360Series.pdf
                              270 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP270Series.pdf
                              228 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP228.pdf


                                                                                                                          6
                  Case 1:20-cv-01265-UNA Document  1-7 No.
                                            U.S. Patent Filed 09/21/20 Page 8 of 57 PageID #: 115
                                                           7,895,305


        Claim 1

an intelligent agent that   The systems utilize an intelligent agent that is used to obtain information about at least one
obtains information         operational parameter of the network entity and/or modify its behavior. For example, the systems
about at least one          are managed via SNMP and thus include an SNMP agent, which is an intelligent agent.
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;


                            Source: ArubaOS User Guide, p. 805.




                                                                                                                           7
                  Case 1:20-cv-01265-UNA Document  1-7 No.
                                            U.S. Patent Filed 09/21/20 Page 9 of 57 PageID #: 116
                                                           7,895,305


        Claim 1

an intelligent agent that    As shown below, the systems support SNMP configuration and monitoring.
obtains information
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ArubaOS User Guide, p. 828.

                                                                                                      8
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 10 of 57 PageID #: 117
                                                             7,895,305


        Claim 1

an intelligent agent that    As the systems support SNMP configuration and monitoring, they utilize an SNMP agent, which is
obtains information          an intelligent agent, as shown below.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: Aruba Controller FIPS Guide, p. 10-11.

                                                                                                                              9
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 11 of 57 PageID #: 118
                                                             7,895,305


        Claim 1

an intelligent agent that    Additionally, or alternatively, Aruba’s controller-managed network entities, including Aruba
obtains information          wireless Access Points are configured to be managed using the controller.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ArubaOS User Guide, p. 509.

                                                                                                                            10
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 12 of 57 PageID #: 119
                                                             7,895,305


        Claim 1

an intelligent agent that    The controller-managed network entities are configured to be managed using SNMP. Thus, the
obtains information          entities include an SNMP agent, which is an intelligent agent.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ArubaOS User Guide, p. 512, 545.

                                                                                                                          11
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 13 of 57 PageID #: 120
                                                             7,895,305


        Claim 1

an intelligent agent that   Network entities that are configured to be managed by the Aruba controllers include the following
obtains information         examples:
about at least one
operational parameter of        Access Points   Source
the network entity              500H SERIES     https://www.arubanetworks.com/assets/ds/DS_AP500HSeries.pdf
and/or modifies the             303H SERIES     https://www.arubanetworks.com/assets/ds/DS_AP303H.pdf
behavior of the network         203H SERIES     https://www.arubanetworks.com/assets/ds/DS_AP203H.pdf
entity, the intelligent         203R SERIES     https://www.arubanetworks.com/assets/ds/DS_AP203R.pdf
agent interacting with          550 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP550Series.pdf
the network entity in           530 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP530Series.pdf
accordance with a               510 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP510Series.pdf
predetermined data              500 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP500Series.pdf
structure;                      340 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP340Series.pdf
                                330 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP330Series.pdf
                                320 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP320Series.pdf
                                310 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP310Series.pdf
                                300 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP300Series.pdf
                                303 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP303Series.pdf
                                570 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP570Series.pdf
                                570EX SERIES    https://www.arubanetworks.com/assets/ds/DS_AP570EXSeries.pdf
                                518 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP518Series.pdf
                                387 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP387.pdf
                                370 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP370Series.pdf
                                370EX SERIES    https://www.arubanetworks.com/assets/ds/DS_AP370EXSeries.pdf
                                318 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP318Series.pdf
                                360 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP360Series.pdf
                                270 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP270Series.pdf
                                228 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP228.pdf


                                                                                                                           12
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 14 of 57 PageID #: 121
                                                             7,895,305


        Claim 1

an intelligent agent that    The intelligent agent is used to obtain information about at least one operational parameter of the
obtains information          network entity and modify its behavior. For example, the SNMP agent uses the SNMP protocol for
about at least one           monitoring and management of the network entity (e.g., Aruba controllers and access points). In
operational parameter of     an SNMP based management system, an SNMP agent is present on a managed network entity to
the network entity           convey device data within the system. Further, the intelligent agent interacts with the network
and/or modifies the          entity in accordance with a predetermined data structure, such data structured according to the
behavior of the network      management information base (“MIB”) specifications of the SNMP protocol (i.e., “MIBs”).
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ArubaOS User Guide, p. 828.

                                                                                                                              13
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 15 of 57 PageID #: 122
                                                             7,895,305


        Claim 1

an intelligent agent that    Below shows further examples of the system obtaining information from and/or modifying the
obtains information          behavior of a network entity.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ArubaOS User Guide, p. 829.

                                                                                                                          14
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 16 of 57 PageID #: 123
                                                             7,895,305


        Claim 1

an intelligent agent that    The intelligent agent interacts with the network entity in accordance with a predetermined data
obtains information          structure (e.g., a MIB data structure).
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ArubaOS User Guide, p. 828.

                                                                                                                               15
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 17 of 57 PageID #: 124
                                                             7,895,305


        Claim 1

a data store storing data    The controllers utilize a data store (e.g., memory) storing data relating to a procedure for managing
relating to a procedure      the at least one operational parameter of the network (for example, in the form of MIBs).
for managing the at least
one operational
parameter of the
network entity;




                            Source: Aruba Controller Ordering Guide, p. 6

                                                                                                                               16
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 18 of 57 PageID #: 125
                                                             7,895,305


        Claim 1

a data store storing data    The excerpts below show example MIB data stored in the data store.
relating to a procedure
for managing the at least
one operational
parameter of the
network entity;




                            Source: ArubaOS User Guide, p. 828.

                                                                                                      17
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 19 of 57 PageID #: 126
                                                             7,895,305


        Claim 1

a Web server that           The systems utilize a Web server (e.g. a server hosting the software used for the web interface)
provides an interactive     that provides an interactive environment (e.g. the web interface presented to a user through a web
environment to manage       browser) to manage the at least one operational parameter of the network entity (e.g.,
the at least one            enabling/disabling SNMP or configuring other SNMP-related settings).
operational parameter of
the network entity, and




                           Source: ArubaOS User Guide, p. 28.

                                                                                                                           18
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 20 of 57 PageID #: 127
                                                             7,895,305


        Claim 1

a Web server that           As an example, the Web server provides the interactive environment shown below to manage the
provides an interactive     at least one operational parameter of the network entity.
environment to manage
the at least one
operational parameter of
the network entity, and




                           Source: https://www.youtube.com/watch?v=vsfCnkBC590

                                                                                                                       19
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 21 of 57 PageID #: 128
                                                             7,895,305


        Claim 1

a Web server that           Shown below is yet another example of an interactive environment provided by the Web server.
provides an interactive
environment to manage
the at least one
operational parameter of
the network entity, and




                           Source: https://www.youtube.com/watch?v=vsfCnkBC590

                                                                                                                           20
                   Case 1:20-cv-01265-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 22 of 57 PageID #: 129
                                                              7,895,305


         Claim 1

an interface that            The systems utilize an interface that communicates values of the at least one operation parameter
communicates values of       between the Web server (e.g., the server hosting the web interface) and the intelligent agent (e.g.,
the at least one             the SNMP agent) with a predetermined data structure (e.g. data structures utilized in an SNMP
operational parameter        management system such as MIBs).
between the Web server
and the intelligent agent
in accordance with the
predetermined data
structure,




                            Source: ArubaOS User Guide, p. 828.

                                                                                                                               21
                   Case 1:20-cv-01265-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 23 of 57 PageID #: 130
                                                              7,895,305


         Claim 1

an interface that            The interface communicates values of the at least one operational parameter between the Web
communicates values of       server (e.g., the server hosting the web interface) and the intelligent agent (e.g., the SNMP agent)
the at least one             with a predetermined data structure (e.g. data structures utilized in an SNMP management system
operational parameter        such as MIBs). For example, the interface communicates values related to configuration settings of
between the Web server       the controller.
and the intelligent agent
in accordance with the
predetermined data
structure,




                            Source: ArubaOS User Guide, p. 829.

                                                                                                                               22
                   Case 1:20-cv-01265-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 24 of 57 PageID #: 131
                                                              7,895,305


         Claim 1

an interface that            The systems utilize a predetermined data structure (e.g., MIB structure) for communicating values
communicates values of       of at least one operational parameter between the Web server and the intelligent agent.
the at least one
operational parameter
between the Web server
and the intelligent agent
in accordance with the
predetermined data
structure,




                            Source: ArubaOS User Guide, p. 828.

                                                                                                                             23
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 25 of 57 PageID #: 132
                                                             7,895,305


        Claim 1

wherein the Web server       The systems utilize a web server (e.g. the server that host the web interface) which provides the
provides the interactive     interactive environment using web pages (e.g. the user interface is presented via a web browser
environment using the        using web pages) generated by a web page generator.
Web pages generated by
a Web page generator,
the Web page generator
that generates a set of
linked Web pages in
response to a request to
carry out a procedure,
wherein each Web page
of the set of linked Web
pages being based upon
the data stored in the
data store and
corresponding to at least
one step in the
procedure to manage the
at least one operational
parameter of the
network entity,




                            Source: ArubaOS User Guide, p. 28.

                                                                                                                                 24
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 26 of 57 PageID #: 133
                                                             7,895,305


        Claim 1

wherein the Web server       Below is another example of an interactive environment generated by a Web page generator.
provides the interactive
environment using the
Web pages generated by
a Web page generator,
the Web page generator
that generates a set of
linked Web pages in
response to a request to
carry out a procedure,
wherein each Web page
of the set of linked Web
pages being based upon
the data stored in the
data store and
corresponding to at least
one step in the
procedure to manage the
at least one operational
parameter of the
network entity,




                            Source: https://www.youtube.com/watch?v=vsfCnkBC590

                                                                                                                         25
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 27 of 57 PageID #: 134
                                                             7,895,305


        Claim 1

wherein the Web server       The web page generator generates a set of linked webpages (e.g. the web pages to be sent to a
provides the interactive     user’s browser) in response to a request to carry out a procedure (e.g. a user’s request to obtain
environment using the        data or manage/configure a device). Each web page of the set of linked web pages is based upon
Web pages generated by       data stored in the data store (e.g. menu’s and configuration data displayed in the interface for a
a Web page generator,        particular device will be based on device data stored in a data store such as an MIB) and
the Web page generator       corresponds to at least one step in the procedure to manage the at least one operation parameter
that generates a set of      of the network entity (e.g. the webpage is tied to management or configuration functions).
linked Web pages in
response to a request to
carry out a procedure,
wherein each Web page
of the set of linked Web
pages being based upon
the data stored in the
data store and
corresponding to at least
one step in the
procedure to manage the
at least one operational
parameter of the
network entity,




                            Source: https://www.youtube.com/watch?v=vsfCnkBC590

                                                                                                                              26
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 28 of 57 PageID #: 135
                                                             7,895,305


        Claim 1

wherein the interface        The interface uses the stored data (e.g. data in a MIB) relating to a procedure for managing the at
uses the stored data         least one operation parameter of the network entity (e.g. configuring or initiating an SNMP based
relating to a procedure      command) to generate a determination result indicating whether information retrieved using a
for managing the at least    form provided on the set of linked web pages conforms to a rule relating to the procedure to
one operational              manage the at least one operation parameter or the network entity. For example, when the
parameter of the             information does not conform to a rule, the web interface may display an error message or
network entity to            generate an error routine.
generate a
determination result
indicating whether
information retrieved
using a form provided on
the set of linked Web
pages conforms to a rule
relating to the procedure
to manage the at least
one operational
parameter of the
network entity, and




                            Source: ArubaOS User Guide, p. 841, 873.

                                                                                                                               27
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 29 of 57 PageID #: 136
                                                             7,895,305


        Claim 1

wherein the interface       The interface communicates values (e.g., values associated configuring SNMP-related settings) to
communicates values to      the intelligent agent (e.g., the SNMP agent) based on the information retrieved from the form (e.g.,
the intelligent agent       information input via the web management interface) in response to the determination result
based on the                indicating conformance (e.g. after confirming that any user input conforms to any rules, the data
information retrieved       inputted will be communicated to an SNMP agent on the device for further processing). If the
from the form in            information has been entered correctly (i.e. “in conformance”), an error message may not appear,
response to the             allowing communication of the values. As an example, the interface communicates the values after
determination result        indicating conformance by, e.g., making the “Save” button available.
indicating conformance.




                           Source: ArubaOS User Guide, p. 841, 873.

                                                                                                                             28
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 30 of 57 PageID #: 137
                                                             7,895,305


        Claim 8

A Web-based                 HPE systems, for example, Aruba Mobility Controllers running ArubaOS (including the Aruba 7000
management system           Series and 7200 Series controllers) and/or the controller in conjunction with Aruba access points,
comprising a Web-based      provide a Web-based management engine for a network entity (e.g., the Aruba Mobility
management engine           Controllers and/or an Aruba access point). As shown below, the Aruba 7000 Mobility Controller’s
comprising:                 features are detailed in the ArubaOS datasheet.




                           Source: Aruba 7000 Data Sheet, p. 1.

                                                                                                                             29
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 31 of 57 PageID #: 138
                                                             7,895,305


        Claim 8

A Web-based                 Similar to the Aruba 7000 Series Mobility Controllers discussed in the previous slide, the Aruba
management system           7200 Mobility Controllers’ features are detailed in the ArubaOS datasheet, as shown below.
comprising a Web-based
management engine
comprising:




                           Source: Aruba 7200 Data Sheet, pp. 1-2.

                                                                                                                               30
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 32 of 57 PageID #: 139
                                                             7,895,305


        Claim 8

A Web-based                 The systems utilize a Web-based management interface (the “WebUI”) to manage network entities
management system           (e.g., Aruba controllers and/or Aruba controller-managed access points).
comprising a Web-based
management engine
comprising:




                           Source: ArubaOS User Guide, p. 28.

                                                                                                                       31
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 33 of 57 PageID #: 140
                                                             7,895,305


        Claim 8

A Web-based                 The Aruba Controller utilizes a Web-based management interface (the “WebUI”) to manage the
management system           Aruba Controller and its managed access points, using the stand-alone controller topology or
comprising a Web-based      Aruba Mobility Master.
management engine
comprising:




                           Source: ArubaOS Getting Started Guide, p. 7.

                                                                                                                           32
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 34 of 57 PageID #: 141
                                                             7,895,305


        Claim 8

A Web-based                 The controllers act as managed devices.
management system
comprising a Web-based
management engine
comprising:




                           Source: ArubaOS User Guide, p. 34.

                                                                                                      33
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 35 of 57 PageID #: 142
                                                             7,895,305


        Claim 8

A Web-based                 Network entities that are configured to be managed by the Aruba controllers include the following
management system           examples:
comprising a Web-based
management engine               Access Points   Source
comprising:                     500H SERIES     https://www.arubanetworks.com/assets/ds/DS_AP500HSeries.pdf
                                303H SERIES     https://www.arubanetworks.com/assets/ds/DS_AP303H.pdf
                                203H SERIES     https://www.arubanetworks.com/assets/ds/DS_AP203H.pdf
                                203R SERIES     https://www.arubanetworks.com/assets/ds/DS_AP203R.pdf
                                550 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP550Series.pdf
                                530 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP530Series.pdf
                                510 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP510Series.pdf
                                500 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP500Series.pdf
                                340 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP340Series.pdf
                                330 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP330Series.pdf
                                320 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP320Series.pdf
                                310 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP310Series.pdf
                                300 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP300Series.pdf
                                303 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP303Series.pdf
                                570 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP570Series.pdf
                                570EX SERIES    https://www.arubanetworks.com/assets/ds/DS_AP570EXSeries.pdf
                                518 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP518Series.pdf
                                387 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP387.pdf
                                370 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP370Series.pdf
                                370EX SERIES    https://www.arubanetworks.com/assets/ds/DS_AP370EXSeries.pdf
                                318 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP318Series.pdf
                                360 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP360Series.pdf
                                270 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP270Series.pdf
                                228 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP228.pdf


                                                                                                                           34
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 36 of 57 PageID #: 143
                                                             7,895,305


        Claim 8

an intelligent agent that   The systems utilize an intelligent agent that is used to obtain information about at least one
obtains information         operational parameter of the network entity and/or modify its behavior. For example, the systems
about at least one          are managed via SNMP and thus include an SNMP agent, which is an intelligent agent.
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;


                            Source: ArubaOS User Guide, p. 805.




                                                                                                                          35
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 37 of 57 PageID #: 144
                                                             7,895,305


        Claim 8

an intelligent agent that    As shown below, the systems support SNMP configuration and monitoring.
obtains information
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ArubaOS User Guide, p. 828.

                                                                                                      36
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 38 of 57 PageID #: 145
                                                             7,895,305


        Claim 8

an intelligent agent that    As the systems support SNMP configuration and monitoring, they utilize an SNMP agent, which is
obtains information          an intelligent agent, as shown below.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: Aruba Controller FIPS Guide, p. 10-11.

                                                                                                                          37
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 39 of 57 PageID #: 146
                                                             7,895,305


        Claim 8

an intelligent agent that    Additionally, or alternatively, Aruba’s controller-managed network entities, including Aruba
obtains information          wireless Access Points are configured to be managed using the controller.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ArubaOS User Guide, p. 509.

                                                                                                                            38
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 40 of 57 PageID #: 147
                                                             7,895,305


        Claim 8

an intelligent agent that    The controller-managed network entities are configured to be managed using SNMP. Thus, the
obtains information          entities include an SNMP agent, which is an intelligent agent.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ArubaOS User Guide, p. 512, 545.

                                                                                                                          39
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 41 of 57 PageID #: 148
                                                             7,895,305


        Claim 8

an intelligent agent that   Network entities that are configured to be managed by the Aruba controllers include the following
obtains information         examples:
about at least one
operational parameter of        Access Points   Source
the network entity              500H SERIES     https://www.arubanetworks.com/assets/ds/DS_AP500HSeries.pdf
and/or modifies the             303H SERIES     https://www.arubanetworks.com/assets/ds/DS_AP303H.pdf
behavior of the network         203H SERIES     https://www.arubanetworks.com/assets/ds/DS_AP203H.pdf
entity, the intelligent         203R SERIES     https://www.arubanetworks.com/assets/ds/DS_AP203R.pdf
agent interacting with          550 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP550Series.pdf
the network entity in           530 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP530Series.pdf
accordance with a               510 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP510Series.pdf
predetermined data              500 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP500Series.pdf
structure;                      340 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP340Series.pdf
                                330 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP330Series.pdf
                                320 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP320Series.pdf
                                310 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP310Series.pdf
                                300 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP300Series.pdf
                                303 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP303Series.pdf
                                570 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP570Series.pdf
                                570EX SERIES    https://www.arubanetworks.com/assets/ds/DS_AP570EXSeries.pdf
                                518 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP518Series.pdf
                                387 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP387.pdf
                                370 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP370Series.pdf
                                370EX SERIES    https://www.arubanetworks.com/assets/ds/DS_AP370EXSeries.pdf
                                318 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP318Series.pdf
                                360 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP360Series.pdf
                                270 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP270Series.pdf
                                228 SERIES      https://www.arubanetworks.com/assets/ds/DS_AP228.pdf


                                                                                                                           40
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 42 of 57 PageID #: 149
                                                             7,895,305


        Claim 8

an intelligent agent that    The intelligent agent is used to obtain information about at least one operational parameter of the
obtains information          network entity and modify its behavior. For example, the SNMP agent uses the SNMP protocol for
about at least one           monitoring and management of the network entity (e.g., Aruba controllers and access points). In
operational parameter of     an SNMP based management system, an SNMP agent is present on a managed network entity to
the network entity           convey device data within the system. Further, the intelligent agent interacts with the network
and/or modifies the          entity in accordance with a predetermined data structure, such data structured according to the
behavior of the network      management information base (“MIB”) specifications of the SNMP protocol (i.e., “MIBs”).
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ArubaOS User Guide, p. 828.

                                                                                                                              41
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 43 of 57 PageID #: 150
                                                             7,895,305


        Claim 8

an intelligent agent that    Below shows further examples of the system obtaining information from and/or modifying the
obtains information          behavior of a network entity.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ArubaOS User Guide, p. 829.

                                                                                                                          42
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 44 of 57 PageID #: 151
                                                             7,895,305


        Claim 8

an intelligent agent that    The intelligent agent interacts with the network entity in accordance with a predetermined data
obtains information          structure (e.g., a MIB data structure).
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: ArubaOS User Guide, p. 828.

                                                                                                                               43
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 45 of 57 PageID #: 152
                                                             7,895,305


        Claim 8

a data store storing data    The controllers utilize a data store (e.g., memory) storing data relating to a procedure for managing
relating to a procedure      the at least one operational parameter of the network (for example, in the form of MIBs).
for managing the at least
one operational
parameter of the
network entity;




                            Source: Aruba Controller Ordering Guide, p. 6

                                                                                                                               44
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 46 of 57 PageID #: 153
                                                             7,895,305


        Claim 8

a data store storing data    The excerpts below show example MIB data stored in the data store.
relating to a procedure
for managing the at least
one operational
parameter of the
network entity;




                            Source: ArubaOS User Guide, p. 828.

                                                                                                      45
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 47 of 57 PageID #: 154
                                                             7,895,305


        Claim 8

a Web server that           The systems utilize a Web server (e.g. a server hosting the software used for the web interface)
provides an interactive     that provides an interactive environment (e.g. the web interface presented to a user through a web
environment to manage       browser) to manage the at least one operational parameter of the network entity (e.g.,
the at least one            enabling/disabling SNMP or configuring other SNMP-related settings).
operational parameter of
the network entity, and




                           Source: ArubaOS User Guide, p. 28.

                                                                                                                           46
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 48 of 57 PageID #: 155
                                                             7,895,305


        Claim 8

a Web server that           As an example, the Web server provides the interactive environment shown below to manage the
provides an interactive     at least one operational parameter of the network entity.
environment to manage
the at least one
operational parameter of
the network entity, and




                           Source: https://www.youtube.com/watch?v=vsfCnkBC590

                                                                                                                       47
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 49 of 57 PageID #: 156
                                                             7,895,305


        Claim 8

a Web server that           Shown below is yet another example of an interactive environment provided by the Web server.
provides an interactive
environment to manage
the at least one
operational parameter of
the network entity, and




                           Source: https://www.youtube.com/watch?v=vsfCnkBC590

                                                                                                                           48
                   Case 1:20-cv-01265-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 50 of 57 PageID #: 157
                                                              7,895,305


         Claim 8

an interface that            The systems utilize an interface that communicates values of the at least one operation parameter
communicates values of       between the Web server (e.g., the server hosting the web interface) and the intelligent agent (e.g.,
the at least one             the SNMP agent) with a predetermined data structure (e.g. data structures utilized in an SNMP
operational parameter        management system such as MIBs).
between the Web server
and the intelligent agent
in accordance with the
predetermined data
structure,




                            Source: ArubaOS User Guide, p. 828.

                                                                                                                               49
                   Case 1:20-cv-01265-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 51 of 57 PageID #: 158
                                                              7,895,305


         Claim 8

an interface that            The interface communicates values of the at least one operational parameter between the Web
communicates values of       server (e.g., the server hosting the web interface) and the intelligent agent (e.g., the SNMP agent)
the at least one             with a predetermined data structure (e.g. data structures utilized in an SNMP management system
operational parameter        such as MIBs). For example, the interface communicates values related to configuration settings of
between the Web server       the controller.
and the intelligent agent
in accordance with the
predetermined data
structure,




                            Source: ArubaOS User Guide, p. 829.

                                                                                                                               50
                   Case 1:20-cv-01265-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 52 of 57 PageID #: 159
                                                              7,895,305


         Claim 8

an interface that            The systems utilize a predetermined data structure (e.g., MIB structure) for communicating values
communicates values of       of at least one operational parameter between the Web server and the intelligent agent.
the at least one
operational parameter
between the Web server
and the intelligent agent
in accordance with the
predetermined data
structure,




                            Source: ArubaOS User Guide, p. 828.

                                                                                                                             51
                   Case 1:20-cv-01265-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 53 of 57 PageID #: 160
                                                              7,895,305


         Claim 8

wherein the Web server        The systems utilize a web server (e.g. the server that host the web interface) which provides the
provides the interactive      interactive environment using web pages (e.g. the user interface is presented via a web browser
environment using the         using web pages) generated by a web page generator.
Web pages generated by
a Web page generator,
the Web page generator
generating a set of linked
Web pages in response
to a request to carry out
a procedure, wherein
each Web page of the set
of linked Web pages
being based upon the
data stored in the data
store and corresponding
to at least one step in
the procedure to manage
the at least one
operational parameter of
the network entity, and




                             Source: ArubaOS User Guide, p. 28.

                                                                                                                                  52
                   Case 1:20-cv-01265-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 54 of 57 PageID #: 161
                                                              7,895,305


         Claim 8

wherein the Web server        Below is another example of an interactive environment generated by a Web page generator.
provides the interactive
environment using the
Web pages generated by
a Web page generator,
the Web page generator
generating a set of linked
Web pages in response
to a request to carry out
a procedure, wherein
each Web page of the set
of linked Web pages
being based upon the
data stored in the data
store and corresponding
to at least one step in
the procedure to manage
the at least one
operational parameter of
the network entity, and




                             Source: https://www.youtube.com/watch?v=vsfCnkBC590

                                                                                                                          53
                   Case 1:20-cv-01265-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 55 of 57 PageID #: 162
                                                              7,895,305


         Claim 8

wherein the Web server        The web page generator generates a set of linked webpages (e.g. the web pages to be sent to a
provides the interactive      user’s browser) in response to a request to carry out a procedure (e.g. a user’s request to obtain
environment using the         data or manage/configure a device). Each web page of the set of linked web pages is based upon
Web pages generated by        data stored in the data store (e.g. menu’s and configuration data displayed in the interface for a
a Web page generator,         particular device will be based on device data stored in a data store such as an MIB) and
the Web page generator        corresponds to at least one step in the procedure to manage the at least one operation parameter
generating a set of linked    of the network entity (e.g. the webpage is tied to management or configuration functions).
Web pages in response
to a request to carry out
a procedure, wherein
each Web page of the set
of linked Web pages
being based upon the
data stored in the data
store and corresponding
to at least one step in
the procedure to manage
the at least one
operational parameter of
the network entity, and




                             Source: https://www.youtube.com/watch?v=vsfCnkBC590

                                                                                                                               54
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 56 of 57 PageID #: 163
                                                             7,895,305


        Claim 8

wherein the interface        The interface uses the stored data (e.g. data in a MIB) relating to the procedure for managing the
uses the stored data         at least one operation parameter of the network entity (e.g. configuring or initiating an SNMP
relating to the procedure    based command) to generate a determination result indicating whether values to be
for managing the at least    communicated to the intelligent agent from the Web server conform to a rule relating to the
one operational              procedure to manage the at least one operation parameter or the network entity. For example,
parameter of the             when the information does not conform to a rule, the web interface may display an error message
network entity to            or generate an error routine.
generate a
determination result
indicating whether
values to be
communicated to the
intelligent agent from
the Web server conform
to a rule relating to the
procedure for managing
the at least one
operational parameter of
the network entity, and




                            Source: ArubaOS User Guide, p. 841, 873.

                                                                                                                             55
                  Case 1:20-cv-01265-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 57 of 57 PageID #: 164
                                                             7,895,305


        Claim 8

wherein the interface       The interface communicates values (e.g., values associated configuring SNMP-related settings)
communicates values         from the Web server to the intelligent agent (e.g., the SNMP agent) in response to the
from the Web server to      determination result indicating conformance (e.g. after confirming that any user input conforms to
the intelligent agent in    any rules, the data inputted will be communicated to an SNMP agent on the device for further
response to the             processing). If the information has been entered correctly (i.e. “in conformance”), an error
determination result        message may not appear, allowing communication of the values. As an example, the interface
indicating conformance.     communicates the values after indicating conformance by, e.g., making the “Save” button
                            available.




                           Source: ArubaOS User Guide, p. 841, 873.

                                                                                                                            56
